Cite as 2022 Ark. 18
                   SUPREME COURT OF ARKANSAS
                                       No.   CR-04-632


 DOYLE JONES                                        Opinion Delivered:   February 3, 2022
                               PETITIONER

 V.                           PRO SE PETITION TO REINVEST
                              JURISDICTION IN THE TRIAL
 STATE OF ARKANSAS            COURT TO CONSIDER A PETITION
                   RESPONDENT FOR WRIT OF ERROR CORAM NOBIS
                              [WASHINGTON COUNTY CIRCUIT
                              COURT, NO. 72CR-03-850A]

                                                    PETITION DENIED.


                            SHAWN A. WOMACK, Associate Justice

       Doyle Jones petitions this court to reinvest jurisdiction in the circuit court to allow

him to file a petition for writ of error coram nobis. Because Jones fails to state a ground on

which the writ can issue, the petition is denied.

                                               I.

       A Washington County jury convicted Jones of arson in December 2003. He was

sentenced as a habitual offender to 480 months’ imprisonment. The Arkansas Court of

Appeals affirmed his conviction in an unpublished opinion. Jones v. State, CACR-04-632

(Ark. App. March 16, 2005). Jones now claims the record contains misinformation

concerning two prior convictions that have affected his eligibility for parole. These two

convictions were in 1973 and 1974 and factored into his designation as a Level 3 sex offender
by the Arkansas Department of Correction Sex Offender Screening and Risk Assessment

Committee.1

                                                 II.

       The petition for leave to proceed in the trial court is necessary because the circuit

court can only entertain a petition for writ of error coram nobis after a judgment has been

affirmed on appeal with this court’s permission. Newman v. State, 2009 Ark. 539, 354 S.W.3d

61. A writ of error coram nobis is an extraordinarily rare remedy. State v. Larimore, 341 Ark.

397, 17 S.W.3d 87 (2000). Coram nobis proceedings are attended by a strong presumption

that the judgment of conviction is valid. Washington v. State, 2021 Ark. 13, 614 S.W.3d 817.

The function of the writ is to secure relief from a judgment rendered while there existed

some fact that would have prevented its rendition had the circuit court known about it and

that, through no negligence or fault of the defendant, was not brought forward before

rendition of the judgment. Newman, 2009 Ark. 539, 354 S.W.3d 61. The petitioner has the

burden of demonstrating a fundamental error of fact extrinsic to the record. Roberts v. State,

2013 Ark. 56, 425 S.W.3d 771.

       The writ is allowed only under compelling circumstances to achieve justice and to

address errors of the most fundamental nature. Ward v. State, 2020 Ark. 386, 611 S.W.3d



       1
       In 2013, Jones filed a petition for declaratory and judicial review in the Jefferson
County Circuit Court challenging the Sex Offender Screening and Risk Assessment
Committee’s designation that was dismissed as untimely. Jones appealed to this court, and
the appeal was dismissed. Jones v. Ark. Dep’t of Corr. Sex Offender Screening & Assessment Comm.,
2014 Ark. 135 (per curiam).
                                               2
182. A writ of error coram nobis is available for addressing certain errors that are found in

one of four categories: (1) insanity at the time of trial, (2) a coerced guilty plea, (3) material

evidence withheld by the prosecutor, or (4) a third-party confession to the crime during the

time between conviction and appeal. Howard v. State, 2012 Ark. 177, 403 S.W.3d 38.

       Because Jones does not allege any recognized reason for coram nobis relief, his

petition is outside the purview of a coram nobis proceeding. Moreover, the claim does not

directly pertain to the 2004 arson conviction. But even if the parole claim concerned Jones’s

conviction for arson in 2004, claims regarding parole-eligibility status do not demonstrate a

fundamental error of fact extrinsic to the record and, consequently, do not fit within one of

the categories eligible for coram nobis relief. Jefferson v. State, 2019 Ark. 408, 591 S.W.3d

310.

       Petition denied.

       Doyle Anthony Jones, pro se petitioner.

       Leslie Rutledge, Att’y Gen., by: Jacob H. Jones, Ass’t Att’y Gen., for respondent.




                                                 3